Citation Nr: 0730936	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  96-23 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1994 rating decision rendered by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

In a VA Form 9 submitted in May 1996, the veteran requested a 
hearing before the Board to be held at the RO.  In the latest 
letter to the veteran dated June 27, 2007, the veteran was 
notified that his hearing was scheduled for August 8, 2007.

The veteran did not report for the hearing.  In a September 
2007 letter, the veteran reported that he was unable to 
attend the scheduled hearing due to a severe storm that 
struck New York City on that day.  The Board is aware of the 
occurrence of this event.  The veteran has requested that he 
be rescheduled for another hearing.  The Board has determined 
that good cause has been shown pursuant to 38 C.F.R. § 
20.704(d) (2007), and the cause for the failure to appear 
arose under such circumstances that a timely request for 
postponement could not have been submitted prior to the 
scheduled hearing date.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following action:

The veteran should be scheduled for a 
Board hearing at the RO in accordance 
with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



